Sodhi v Dollar Tree Stores, Inc. (2019 NY Slip Op 06256)





Sodhi v Dollar Tree Stores, Inc.


2019 NY Slip Op 06256


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


449 CA 17-00416

[*1]HARPAL SODHI AND GUNWANT SODHI, PLAINTIFFS-RESPONDENTS,
vDOLLAR TREE STORES, INC., ET AL., DEFENDANTS, AND TOPS MARKETS, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


NASH CONNORS, BUFFALO (MICHAEL B. DIXON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered November 14, 2016. The order denied the motion of defendant Tops Markets, LLC, for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Sodhi v Dollar Tree Stores, Inc. ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court